 Case 2:19-cv-02127-SHL Document 106 Filed 10/25/19 Page 1 of 3                  PageID 965




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


DAVID BISHOP,                                   )
                                   Plaintiff,   )
                                                )
               vs.                              )
                                                )   Civil Action No. 2:19-cv-02127-SHL-dkv
LG CHEM AMERICA, INC.,                          )
VGOD, INC.,                                     )
LA VAPOR, INC., and                             )
VAPOR BEAST LLC                                 )
                                Defendants.     )


                       LA VAPOR, INC.’S NOTICE OF SERVICE OF
                     FIRST SUPPLEMENTAL INITIAL DISCLOSURES


       Defendant LA Vapor, Inc. (“LA Vapor”), by and through its attorneys of record, certifies

on this 25th day of October 2019, LA Vapor served its First Supplemental Initial Disclosures,

pursuant to Rule 26(a)(1)(A), via electronic mail to:

       David Brose, Esq.
       Langdon & Emison
       911 Main Street
       Lexington, MO 64067
       david@lelaw.com

       David W. Hill, Esq.
       Jason Yasinksy, Esq.
       Nahon, Saharovich & Trotz, PLC
       488 South Mendenhall Road
       Memphis, TN 38117
       dhill@nstplc.com

       William J. Rieder
       Spears, Moore, Rebman & Williams, P.C.
       601 Market Street, Suite 400
       Chattanooga, TN 37402
       wjr@srmw.com
Case 2:19-cv-02127-SHL Document 106 Filed 10/25/19 Page 2 of 3              PageID 966




    P. Michael Freed
    Marcus T. Strong
    Lewis Brisbois Bisgaard & Smith, LLP
    1180 Peachtree Street, NE, Suite 2900
    Atlanta, GA 30309
    Michael.Freed@lewisbrisbois.com
    Marcus.Strong@lewisbrisbois.com

    James E. Embrey, Jr.
    Hall Booth Smith, P.C.
    Fifth Third Center
    424 Church Street, Suite 2950
    Nashville, TN 37219
    jembrey@hallboothsmith.com

    Michael James Petherick
    Sean William Martin
    Carr Allison
    651 East 4th Street, Suite 100
    Chattanooga, TN 37403
    mpetherick@carrallison.com
    swmartin@carrallison.com

    Respectfully submitted, this the 25th day of October, 2019.


                                         /s/ Melody McAnally
                                         Melody McAnally (TN No. 025971)
                                         BUTLER SNOW LLP
                                         6075 Poplar Avenue, Suite 500
                                         Memphis, Tennessee 38119
                                         (901) 680-7322
                                         melody.mcanally@butlersnow.com

                                         Tori S. Levine (pro hac vice)
                                         Wilson Elser Moskowitz Edelman & Dicker LLP
                                         Bank of America Plaza - 901 Main Street, Suite
                                         4800
                                         Dallas, TX 75202-3758
                                         (214) 698-8000
                                         tori.levine@wilsonelser.com

                                         Counsel for Defendant LA Vapor, Inc.
 Case 2:19-cv-02127-SHL Document 106 Filed 10/25/19 Page 3 of 3                      PageID 967




                                CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on October 25, 2019, a true and correct

copy of the foregoing document was served by electronic means through the Court’s ECF

System to the following counsel of record:

        David Brose, Esq.                            Sean W. Martin, Esq.
        John M. Tyner, Esq.                          Michael Petherick, Esq.
        Langdon & Emison LLC                         Carr Allison
        911 Main Street                              651 E. 4th Street, Suite 100
        Lexington, Missouri 64067                    Chattanooga, TN 37403

        And                                          Counsel for Defendant VGOD, Inc.

        David W. Hill, Esq.                          James R. Embrey, Jr.
        Jason Yasinksy, Esq.                         Hall Booth Smith, PC
        Nahon, Saharovich & Trotz, PLC               434 Church Street, Suite 2950
        488 S. Mendenhall Road                       Nashville, TN 37219
        Memphis, TN 38117
                                                     Counsel for Defendant Vapor Beast, Inc.
        Counsel for Plaintiff

        William J. Reider, Esq.
        Barrett S. Albritton, Esq.
        Spears, Moore, Rebman & Williams
        601 Market Street, Suite 400
        Chattanooga, TN 37402

        and

        P. Michael Freed, Esq.
        Marcus T. Strong, Esq.
        Lewis Brisbois Bisgaard & Smith LLP
        1180 Peachtree Street, N.E.
        Atlanta, GA 30309

        Counsel for Defendant LG Chem America, Inc.


                                             /s/ Melody McAnally
49916850.v1
